EXHIBIT 10.3
 
SECURED PROMISSORY NOTE MODIFICATION AGREEMENT
 
THIS NOTE MODIFICATION AGREEMENT (this “Agreement”) is made and entered into on
September 30, 2011,  by and among BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II,
LLC, a Delaware limited liability company (together with its successors and
assigns, the “Lender”), and BEMT HILLSBORO VILLAGE, LLC, a Delaware limited
liability company (the “Borrower”).
 
WITNESSETH:
 
WHEREAS, the Lender and the Borrower entered into that certain Secured
Promissory Note dated as of September 30, 2010 (the “Promissory Note’), which
Promissory Note evidenced the obligation of the Borrower to repay the loan to
the Lender in the aggregate principal amount of up to $1,500,000 (the “Loan”)
plus interest, fees and costs; and
 
WHEREAS, the Promissory Note was extended on March 31, 2011 (the “Note
Modification Agreement”), and all amounts owing thereunder, including without
limitation all principal and interest, became automatically and immediately due
and payable on September 30, 2011; and
 
WHEREAS, the Borrower has requested that Lender modify the Promissory Note to
further extend the maturity date thereof to March 31, 2012; and
 
WHEREAS, the Lender is willing to grant such request, subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the foregoing premises, and other good and
valuable consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
 
1. Defined Terms. All capitalized terms used herein and not otherwise expressly
defined herein shall have the respective meanings given to such terms in the
Promissory Note.


2. Amendment to Promissory Note.  The Promissory Note is hereby amended and
restated to read as follows:
 
All outstanding principal and interest shall be due and payable on March 31,
2012 (the “Due Date”).
 
3. Effectiveness. The modification provided in paragraph 2 hereof shall be
effective as of September 30, 2011 upon the execution and delivery of this
Agreement by the parties hereto.
 
4. Reaffirmation of Promissory Note.  All other provisions of the Promissory
Note shall continue to be in effect.
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, Borrower and Lender have caused their duly authorized
officers to set their hands and seals as of the day and year first above
written.



 
Borrower:
     
BEMT HILLSBORO VILLAGE, LLC
 
a Delaware limited liability company
     
By:
Bluerock Enhanced Multifamily Holdings, L.P.,
   
a Delaware limited partnership
 
Its:
Sole Member
         
By:
Bluerock Enhanced Multifamily Trust, Inc.,
     
a Maryland corporation
   
Its:
General Partner
               
By:
/s/ Jordan Ruddy
       
Name:
Jordan Ruddy
       
Title:
COO
         
Lender:
     
BLUEROCK SPECIAL OPPORTUNITY + INCOME FUND II, LLC
 
a Delaware limited liability company
       
By:
BR SOIF II Manager, LLC
   
a Delaware limited liability company
 
Its:
Manager
         
By:
Bluerock Real Estate, L.L.C,
       
a Delaware limited liability company
     
Its:
Sole Member
             
By:
/s/ Jordan Ruddy
       
Name:
Jordan Ruddy
       
Title:
President
 



 
 

--------------------------------------------------------------------------------

 